ASSET PURCHASE AGREEMENT

            THIS ASSET PURCHASE AGREEMENT made this 30th day of October, 2002,
by and between Angela Enterprises, Inc., a New Hampshire Corporation with a
mailing address of  94 Magnum Road, Gilford, New Hampshire and Sabrina Weight
Loss & Wellness of Canada, Inc., a Canadian Corporation with a mailing address
of  94 Magnum Road, Gilford, New Hampshire (hereinafter collectively referred to
as "Seller") and Weight Loss Forever International, Inc., a publicly traded
Nevada Corporation, with a mailing address of  300 International Parkway, Suite
100, Heathrow, Florida (hereinafter "Buyer").  (Buyer and Seller shall be
collectively referred to as “parties”).

RECITALS

                        A.        The Seller is the current owner of certain
assets involving weight loss clinics, including but not limited to all right,
title and interest in and to all franchising agreements, service marks,
trademarks, trade names, copyrights, logos, domain names, websites, and all
other intellectual property rights and the rights to the names Beverly Hills
Weight Loss and Wellness and Roseglen Weight Loss & Wellness (hereinafter the
"Assets");

                        B.         The parties have entered into an agreement
whereby the Seller agrees to sell, and the Buyer agrees to purchase all of the
Assets as more specifically set forth on Exhibit A attached hereto; and

                        C.        Buyer specifically does not purchase the
Seller's cash, accounts receivable, nor the Seller's stock and related
liabilities.

AGREEMENT

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties agree as follows:

            1.         PROPERTY CONVEYED:  Seller agrees to convey all of the
Assets more specifically set forth on Exhibit A to Buyer and attaches hereto an
Instrument of Transfer and Assignment attached as Exhibit B memorializing said
conveyance.  The Buyer shall be solely responsible for all costs of transferring
the Assets, except for Seller’s legal and accounting costs.

            2.         PRICE:  In consideration for the transfer of the Assets,
the Buyer agrees to issue Six Million Two Hundred Thousand (6,200,000) Shares of
restricted common stock of Buyer.  The stock shall be issued at Closing in the
following manner:

                       a.         Two Hundred Thousand (200,000) Shares shall be
issued to Angela Enterprises, Inc.; and

                        b.        Six Million (6,000,000) Shares shall be issued
to Bolianites Enterprises, LLC.

            3.         ASSIGNMENT OF TRADE NAME:  The Seller agrees to assign to
the Buyer, or to relinquish, all right, title, and interest to any trade names
currently held by Seller. Seller shall execute an assignment of trade name for
each trade name as required by Buyer or the issuing authority.

            4.         LIABILITIES:  The Buyer shall not and does not assume any
liability or obligation of the Seller.

            5.         ACCOUNTS RECEIVABLE:  The Buyer shall use all reasonable
efforts to collect all accounts receivable due the Seller from franchisees. 
Buyer shall pay over to Angela Enterprises, Inc., or its assignee, all funds
collected, and shall on a monthly basis provide to Angela Enterprises, Inc., or
its assignee, a report of the status of the accounts receivable.            

            6.         BOARD OF DIRECTORS AND CONSULTING:  The principal of
Bolianites Enterprises, LLC shall accept the offer of a seat on the Board of
Directors of the Buyer’s public company for a period of three (3) years, and
shall receive Options and Warrants for additional restricted common stock at the
highest level awarded by the Buyer for such positions.  Following the initial
three (3) year term, the principal may continue to serve on the Board for
successive one (1) year terms, upon the parties’ mutual agreement.  In addition,
Bolianites Enterprises, LLC shall be retained as a consultant to Buyer for a
period of five (5) years upon such terms and conditions as set forth on the
Consulting Agreement attached hereto as Exhibit C.

            7.         STOCK RIGHTS AND RESTRICTIONS:  The Buyer shall make
every effort to minimize the restrictions on the common stock issued pursuant to
this Agreement.   At a minimum, the restrictions placed upon the common stock
issued pursuant to this Agreement shall be no more restrictive than the
restrictions placed upon the stock of the Directors of the Buyer, except as set
forth in Rule 144.  The form of the common stock issued pursuant to this
Agreement shall be voting common stock and shall carry with it tag-along rights
and piggy back rights in the event of a sale, secondary offering or merger.

            8.         CONTINUED OPERATION OF CERTAIN FRANCHISE LOCATIONS:   The
parties agree and acknowledge that Mr. Bolianites, either personally or through
an entity, owns a franchise center located at 2075 South Willow Street,
Manchester, New Hampshire and shall pay no royalties, yet shall continue to
receive all benefits as set forth in the applicable Franchise Agreement, so long
as Mr. Bolianites, or a relative of Mr. Bolianites, has a controlling ownership
interest in the Franchise.           

            9.         WARRANTIES BY SELLER:  The Seller warrants and
represents, to the best of its knowledge, the following:

                        a.         Seller has full power and authority to enter
into this Agreement and to execute all documents anticipated hereby.

                        b.         Seller shall deliver the Assets free and
clear of any and all liens, encumbrances and security interests of whatever
nature, except as specifically disclosed on Exhibit D.

                        c.         Effective October 20, 2002, Buyer shall have
full right, title and interest in and to all of the Assets.

                        d.         Seller is not a party to any employment
agreement, labor union agreement, pension, profit sharing, retirement, bonus,
insurance, or similar plan with respect to any employee of Seller, except as
specifically set forth on Exhibit E.

                        e.         Seller is not a party to any contract or
other obligation that will extend beyond the date of Closing, except for the
franchise agreements, or as otherwise specifically set forth on Exhibit F.

                        f.          Seller is not aware of any actions, suits or
proceedings pending, threatened or outstanding against it, and there are no
judgments, liens or attachments, executions or other proceedings pending or
threatened, or outstanding against Seller.

                        g.         Seller is not aware of any contingent
liabilities or potential lawsuits or other claims against it as a result of
operations or conduct of the business.

                        h.         Seller has paid, or will pay, all taxes,
whether federal, state or local, and all unemployment compensation insurance and
workman's compensation insurance.

                        i.          Seller has full power and authority to own
the Assets and to conduct its business as now carried on, and to carry out and
perform the undertakings and obligations provided herein.  The execution and
delivery by Seller of this Agreement and the consummation of the transactions
contemplated herein do not and will not conflict with or result in any breach of
any condition or provision of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon the Assets by
reason of the provisions of any contract, lien, lease, agreement, instrument or
judgment to which Seller is a party or which is or purports to be binding upon
the Seller or which affects or purports to affect the Assets.

                        j.          No action, approval, consent or
authorization, including without limitation any action, approval or consent of
any governmental or quasi-governmental agency, commission or board is necessary
for the Seller to constitute this Agreement as a binding and enforceable
obligation of the Seller or to consummate the transactions contemplated hereby.

                        All of the above-recited statements, representations and
warranties are true and accurate as of the date hereof.

            10.       WARRANTIES BY BUYER: The Buyer warrants and represents
that, to the best of its knowledge, the following:

                        a.         Buyer has full power and authority to enter
into this Agreement and to execute all documents anticipated hereby.

                        b.         Buyer is not aware of any actions, suits or
proceedings pending, threatened or outstanding against it, and there are no
judgments, liens or attachments, executions or other proceedings pending or
threatened, or outstanding against Buyer.

                         c.         For a period of five (5) years from the
Closing, Buyer shall conduct the business of the Seller in a fashion reasonably
similar to the way it has been conducted to date, including, but not limited to
providing support and maintenance for the franchises, and maintaining any
additional agreements, territorial rights, trade names and logos.

            11.       CONDITIONS PRECEDENT:  The obligations of the Buyer to
close hereunder are subject to, at the Buyer's option, the following conditions:

                        a.         All of the terms, covenants and conditions to
be complied with or performed by Seller under this Agreement on or before the
Closing shall have been complied with.

                        b.         All representations and warranties of Seller
herein are true in all material respects as of the date of Closing.

                        c.         On the date of Closing there shall be no
liens or encumbrances against the Assets, except as set forth on Exhibit D.

            12.       OUTSTANDING DEBTS OF THE BUSINESS:  The Seller agrees that
all outstanding debts due prior to the Closing shall remain the responsibility
of the Seller. 

            13.       INDEMNIFICATION:  The Seller shall indemnify and hold
harmless the Buyer for all losses, claims or damages arising due to the
operation of the business prior to Closing.  The Buyer shall indemnify and hold
harmless the Seller for all losses, claims or damages arising due to the
operation of the business after the Closing.   Any indemnification required by
this Paragraph 13 shall include, but is not limited to reasonable attorneys’
fees and costs.

            14.       CLOSING:  The Closing shall occur on or before October 31,
2002 in a manner mutually satisfactory to the Parties.

            15.       EFFECTIVE DATE:  Regardless of the Closing Date set forth
herein, the terms of this Agreement and the transactions contemplated herein
shall be effective as of October 20, 2002.

            16.       BROKERAGE:  The parties represent and agree that this
transaction did not involve a broker and any broker claiming under either party
shall be the sole responsibility of the party under whom the broker makes a
claim.

            17.       NOTICES: All notices under this Agreement shall be in
writing.  They shall be sent by fax; registered U.S. mail, return receipt
requested; e-mail; or any other form as determined by the Parties.  Notices
shall be deemed to have been received when actually received.  If to Seller or
Bolianites Enterprises, LLC, a copy shall be sent to Jason M. Craven, Esquire,
799 Mammoth Road, Manchester, New Hampshire 03104, (603) 296-0800 phone, (603)
626-0046 fax; cravenlaw@msn.com e-mail.  

            18.       APPLICABLE LAW:  This Agreement and any transaction
between the Seller and Buyer hereunder shall be governed and construed in
accordance with the laws of the State of Florida.

            19.       AMENDMENT OF AGREEMENT:  This Agreement shall not be
deemed or construed to be modified, amended, superseded, canceled, or waived in
whole or in part, except by written amendment, signed by the Seller and the
Buyer which specifically states that such modification, amendment, cancellation
or waiver is made pursuant to this Section.

            20.       SEVERABILITY:  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted, except in cases where such unenforceable
provision is a basic prerequisite for any party or both parties to enter into
this Agreement, in which event the parties will negotiate in good faith to
substitute provisions consistent with the intent of the unenforceable provision.

            21.       REMEDIES UPON BREACH:  In the event of breach of this
Asset Purchase Agreement or the Consulting Agreement attached hereto as Exhibit
C, the Seller and Bolianites Enterprises, LLC shall be entitled to assert all
remedies available at law or in equity, or, in the alternative, the Seller and
Bolianites Enterprises, LLC shall be entitled to the return of all of the Assets
transferred pursuant hereto, provided that the Six Million Shares of Stock
issued pursuant to this Agreement are simultaneously returned to Buyer in
accordance with the schedule set forth in Section 5 of the Consulting Agreement.

            22.       BINDING EFFECT:  This Agreement shall be binding on the
heirs, executors, successors and assigns of the parties.

            23.       ATTORNEY'S FEES:  In the event that either party
materially breaches this Agreement or any of the obligations or undertakings
which form a part of it, the breaching party as part of any award shall be
obligated to reimburse the non-breaching party for its reasonable attorney's
fees and costs incurred as a result of such breach.

            24.       ENTIRE AGREEMENT:  This Agreement, along with all Exhibits
attached hereto, constitutes the entire agreement between the parties.  This
Agreement supersedes all proposals, oral or written and all negotiations,
conversations, or discussions heretofore held between the parties related to
this Agreement.  The parties hereto acknowledge that they have not been induced
to enter into the Agreement by any representations or statements, oral or
written, not expressly contained herein.

            25.       CONTINUING OBLIGATION OF SELLER:  The Seller shall, for a
period of six (6) months following Closing, execute and deliver any additional
documents necessary to complete the transactions contemplated hereby.

            IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed the day and year first above written.

                                                                        SELLER:

                                                                        ANGELA
ENTERPRISES, INC.

_________________________          By:      
_____________________________________

Witness                                                            Charles G.
Bolianites, President

                                                                        Duly
Authorized

                                                                        SABRINA
WEIGHT LOSS & WELLNESS

                                                                                   
OF CANADA, INC.

_________________________          By:      
_______________________________________

Witness                                                            Charles G.
Bolianites, President

                                                                        Duly
Authorized

                                                                        BUYER:

                                                                        WEIGHT
LOSS FOREVER INTERNATIONAL, INC.

_________________________          By:      
_____________________________________

Witness                                                            Christopher
M. Swartz, Secretary

                                                                        Duly
Authorized

--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS AND ASSETS

            The following are all the Assets to be conveyed by Seller to Buyer
hereunder:

            1.     All right, title and interest in and to all franchise
agreements and relates rights held by the Seller as of October 20, 2002.

            2.     The Trade Names: Beverly Hills Weight Loss & Wellness; and
Roseglen Weight Loss & Wellness

            3.     Good will;

            4.  All "hard goods" including, but not limited to all printed
material and advertising material;

            5.  Other:  NONE

--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE

            THIS BILL OF SALE is issued this 30th day of October, 2002, by
Angela Enterprises, Inc, a New Hampshire corporation, and Sabrina Weight Loss &
Wellness of Canada, Inc., a Canadian corporation both of Gilford, New Hampshire,
(“Seller”) pursuant to a certain Asset Purchase Agreement of near or even date
hereby sells, assigns and transfers to Weight Loss Forever International, Inc.,
a Nevada corporation, the following:

            1.     All right, title and interest in and to all franchise
agreements and related rights held by the Seller as of October 20, 2002.

            2.     The Trade Names: Beverly Hills Weight Loss & Wellness; and
Roseglen Weight Loss & Wellness.

            3.     Good will.

            4.    All "hard goods" including, but not limited to printed
material and advertising material.

            Executed this 30th day of October, 2002.

                                                                        ANGELA
ENTERPRISES, INC.

                                                            By:      
_____________________________

                                                                        Charles
G. Bolianites, President

                                                                        Duly
Authorized

                                                                        SABRINA
WEIGHT LOSS & WELLNESS

                                                                                   
OF CANADA, INC.

                                                            By:      
_______________________________

                                                                        Charles
G. Bolianites, President

                        Duly Authorized           


--------------------------------------------------------------------------------



EXHIBIT C

CONSULTING AGREEMENT

            THIS AGREEMENT is made and entered into this 30th day of October,
2002, by and between Weight Loss Forever International, Inc., a Nevada
corporation of 300 International Parkway, Suite 100, Heathrow, Florida
(hereinafter "Vendor”), and Bolianites Enterprises, LLC, a New Hampshire limited
liability company of Gilford, New Hampshire (hereinafter "Consultant").

RECITALS

            WHEREAS, Vendor is engaged, inter alia, in the business of weight
loss franchising and distribution; and

            WHEREAS, Consultant is qualified to provide necessary support and
assistance to Vendor with its weight loss franchising and distribution business;
and

            WHEREAS, Vendor and Consultant are, directly or indirectly, parties
to a certain Asset Purchase Agreement entered into of near or even date of which
this Consulting Agreement is an integral part; and

            WHEREAS, Vendor and Consultant desire to promote their mutual
interests by imposing certain restrictions and/or obligations upon themselves.

            NOW THEREFORE, in consideration of the mutual promises herein
contained, the parties hereto agree as follows:

            1.         Term:  The term of this Consulting Agreement shall be for
a period of five (5) years beginning October 20, 2002 and terminating on October
19, 2007.  Unless either party provides written notification to the other of its
intent not to renew at least ninety (90) days prior to the expiration of any
term hereof, this Agreement shall automatically renew for an additional five (5)
year term. 

            2.         Compensation:  Vendor shall pay to the Consultant an
annual fee equal to Seventy Five Thousand Dollars ($75,000.00) guaranteed by
Vendor for five (5) years.  Such fee shall be paid in monthly installments of
Six Thousand Two Hundred Fifty Dollars ($6,250.00) on the first of each month
beginning December 1, 2002 (the first installment shall include a pro rated
amount from the effective date).  In addition, the Consultant shall be entitled
to commissions equal to ten percent (10%) of the gross purchase price for all
transactions involving new acquisitions by Vendor in which the Consultant was
instrumental.  All commissions shall be paid within fifteen (15) days of closing
of any such transaction and shall be payable to Consultant in cash or, if the
purchase price is not cash, by way of a pro rata portion of the consideration
paid.  Furthermore, on an annual basis the Vendor and Consultant shall review
the productivity of the business operated under the trade name Beverly Hills. 
In the event that the gross income realized from the clinics/locations operated
under the Beverly Hills name falls below Three Hundred Thousand Dollars
($300,000.00) for the preceding twelve (12) month period, then the Consultant’s
annual compensation may be proportionally adjusted.

            3.         Expense Reimbursement:  Consultant shall submit to Vendor
a request for reimbursement for all expenses incurred for the ultimate benefit
of the Vendor, including, but not limited to all travel expenses.  Consultant
shall submit any such expenses, along with reasonable supporting documentation,
on a monthly basis and Vendor shall reimburse Consultant for any such expenses
within fifteen (15) days of submission.

            4.         Consultant’s Duties and Obligations:  The Consultant
shall assure that its principal serve on the Board of Directors of the Vendor
for a period of three (3) years.  Following the initial three (3) year term, the
principal of the Consultant may continue to serve on the Board for successive
one (1) year terms, upon the mutual agreement of the Consultant and the
Vendor.   In addition to the compensation set forth above, the principal shall
receive Options and Warrants for additional restricted common stock at the
highest level awarded by the Vendor for such positions.  In addition to serving
on the Board of Directors, the Consultant shall have such other duties and
obligation as agreed to between the Consultant and the Vendor, from time to
time.

            5.         Termination: In addition to the expiration of the term of
this Agreement, this Agreement may be terminated as follows:

                        a.                   By Vendor:  Vendor shall be
entitled to terminate this Consulting Agreement, for Cause, by providing sixty
(60) days written notice to Consultant.  “Cause” shall be defined as the
commission of fraud, theft, embezzlement, or an act of serious, criminal, moral
turpitude that adversely affects the Vendor.

                        b.                  By Consultant:  Consultant may
terminate this Agreement at any time, with or without cause, by providing sixty
(60) days written notice to Vendor.  Any such termination shall forfeit any
further rights to receive compensation hereunder.

            6.         Breach of Agreement:  A breach of this Agreement by
Vendor shall constitute a breach of the Asset Purchase Agreement between the
parties and shall entitle the Consultant, to all remedies available at law or in
equity, or, in the alternative to demand the return by Vendor of all of the
Assets transferred pursuant to the Asset Purchase Agreement, provided the
simultaneous return by the Consultant of the Shares of common stock of the
Vendor issued to the Consultant.  In the event of breach, Vendor shall have
ninety (90) days to cure from the date of written notice from Consultant.  In
the event of an uncured breach, where Consultant elects the return of the
Assets, the number of Shares returned to the Vendor shall be as follows:  if
breach occurs during year one of the Agreement, 4,000,000 shares shall be
returned; if occurring during years two and three, 2,000,000 shares will be
returned; and if after year three, no shares will be returned.    In the event
that the Consultant does not possess sufficient Shares to return as required
above, the Consultant may, at the sole discretion of the Consultant, purchase
the required shares in the open market at prevailing market rates, pay the
Vendor the market value of the Shares (average of bid and ask), or remit the
proceeds received by Consultant in the disposition of the Shares, provided that
the Shares were sold in an arms’ length transaction.

            7.         Restrictive Covenant:  Consultant hereby agrees to a
restrictive covenant restricting it from participating in the weight loss clinic
business, except as expressly permitted by this Agreement and/or the Asset
Purchase Agreement, for so long as this Consulting Agreement remains in full
force and effect and has not been terminated by either party.

            8.         Applicable Law: This Agreement and any transaction
between Vendor and Consultant hereunder shall be governed and construed in
accordance with the laws of the State of  Florida.

            9.         Amendment of Agreement:  This Agreement shall not be
deemed or construed to be modified, amended, superseded, cancelled, or waived in
whole or in part, except by written amendment, signed by Vendor and Consultant
which specifically states that such modification, amendment, cancellation or
waiver is made pursuant to this Section.

            10.       Entire Agreement:  This Agreement constitutes the entire
Agreement between the parties hereto, in conjunction with the terms of the Asset
Purchase Agreement between the parties.  This Agreement supersedes all
proposals, oral or written and all negotiations, conversations, or discussions
heretofore held between the parties related to this Agreement.  The parties
hereto acknowledge that they have not been induced to enter into the Agreement
by any representations or statements, oral or written, not expressly contained
herein.

            11.       Severability: In the event that any of the provisions of
this Agreement are or become invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions contained
herein shall not be in any way affected.

            IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first above written.

WEIGHT LOSS FOREVER INTERNATIONAL, INC.

By:       ___________________________                 
_____________________________

            Christopher M. Swartz, Secretary                     Witness

            Duly Authorized

BOLIANITES ENTERPRISES, LLC

By:       ___________________________                 
_____________________________

            Charles G. Bolianites, Member                         Witness

            Duly Authorized

--------------------------------------------------------------------------------

EXHIBIT D

LIENS, ENCUMBRANCES AND SECURITY AGREEMENTS

The following are all liens, encumbrances and security interests of whatever
nature currently existing with respect to the Business and the Assets (if none,
insert "NONE"):

NONE

--------------------------------------------------------------------------------

EXHIBIT E

EMPLOYMENT AGREEMENTS, ETC.

            The following are all employment agreements, labor union agreements,
pension, profit sharing, retirement, bonus, insurance, or similar plans with
respect to any employee of the Business to which the Seller is a party (if none,
insert "NONE"):

NONE



--------------------------------------------------------------------------------

EXHIBIT F

CONTRACTS, ETC. EXTENDING BEYOND CLOSING

            The following are all contracts or other obligations related to the
Business that will extend beyond the date of Closing (if none, insert "NONE"):

NONE, other than the franchise agreements identified as Assets herein.

--------------------------------------------------------------------------------